Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a forward engine attachment system for an engine of an aircraft, the forward engine attachment system comprising: a first connecting rod system comprising: a front connecting rod; a rear connecting rod; and a standby safety coupling point configured for activation upon a failure of a primary stress path of the first connecting rod system; wherein the front and rear connecting rods are connected to, at one or more first link points, the attachment wall on opposite sides thereof in an articulated manner, in a form of a clevis at each of the one or more first link points; wherein the front and rear connecting rods are configured for connection to, at one or more second link points, a forward part of the engine in an articulated manner; wherein a first wall of each clevis is constituted by the forward connecting rod; wherein a second wall of each clevis is constituted by the rear connecting rod, wherein the attachment wall is positioned between the two connecting rods and wherein a bar traverses, at each of the one or more first link points, a bore formed through each of the first connecting rod, the second connecting rod, and a bore of the attachment wall; and a second connecting rod system comprising: a front connecting rod; a rear connecting rod; and a standby safety coupling point configured for activation upon a failure of a primary stress path of the second connecting rod system; wherein the front and rear connecting rods are connected, at one or more first link points, to the attachment wall on opposite sides thereof in a form of a clevis; wherein the front and rear connecting rods are configured for connection to, at one or more second link points, a forward part of the engine in an articulated manner wherein a first wall of each clevis is constituted by the forward connecting rod; wherein a second wall of each clevis is constituted by the rear connecting rod; wherein the attachment wall is between the two 
Brochard (US 2014/0183298 A1) in view of Cazenave (US 6474597) teaches a similar forward engine attachment system as the claimed invention.
However, Brochard in view of Cazenave lacks wherein the front and rear connecting rods are connected to, at one or more first link points, the attachment wall on opposite sides thereof in an articulated manner, in a form of a clevis at each of the one or more first link points; wherein the front and rear connecting rods are configured for connection to, at one or more second link points, a forward part of the engine in an articulated manner; wherein a first wall of each clevis is constituted by the forward connecting rod; wherein a second wall of each clevis is constituted by the rear connecting rod, wherein the attachment wall is positioned between the two connecting rods and wherein a bar traverses, at each of the one or more first link points, a bore formed through each of the first connecting rod, the second connecting rod, and a bore of the attachment wall; and a second connecting rod system comprising: a front connecting rod; a rear connecting rod; and a standby safety coupling point configured for activation upon a failure of a primary stress path of the second connecting rod system; wherein the front and rear connecting rods are connected, at one or more first link points, to the attachment wall on opposite sides thereof in a 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647